DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 has been considered by the examiner.
Status of Claims
Claims 1-3, 10, 13, 15-18, 20-23, 26-28, and 49 are pending and considered in this Office Action.
REASONS FOR ALLOWANCE
Claims 1-3, 10, 13, 15-18, 20-23, 26-28, and 49 remain allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to Applicant’s provided definitions at Paragraphs 00011, 00014, and 00015 in the instantly-filed specification. Specifically, Applicant includes a definition that ‘the phosphatides are included in the acetone-insoluble fraction’ [00011] and that ‘Phosphatides include phosphatidic acid, phosphatidylinositol, phosphatidylethanolamine, phosphatidylcholine, and other phospholipids’ 
In the interest of the clarity of the record, Erickson teaches the degumming of crude soybean and other vegetable oils (“Introduction”) to produce lecithin (Page 179) (meeting claimed “method of producing a dry lecithin fatty acid blend”). Notably, Erickson teaches a starting product of wet soybean gums with 50% moisture and an end product of lecithin with less than 1% moisture (footnote of Table 10.2 at top of Page 180). 
Specifically, Erickson describes at Page 179 “Production of Lecithin” 2nd Paragraph that the process for lecithin production (Fig. 10.2 “Flowsheet for degumming soybean oil and crude lecithin production”; reproduced below) that “the wet gums coming from the centrifugation will contain about 50% water, with the nonaqueous portion having the composition shown in Table 10.1” (reproduced below).

    PNG
    media_image1.png
    433
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    303
    media_image2.png
    Greyscale

As such, Erickson teaches a starting product (meeting claimed ‘lecithin-containing material’) of wet gums with 50% water, approximately 35% soybean oil, approx. 16% phosphatidyl choline (chemical lecithin), approx. 14% phosphatidyl ethanolamine, approx. 10% phosphatidyl inositol, approx. 17% phytoglycolipids, minor phosphatides, and approx. 7% carbohydrates. 
Phosphatidyl ethanolamine (also known as cephalin) and phosphatidyl inositol are acetone-insoluble materials and comprise approximately 24% of the composition (based on Table 10.1) which lies within the range of both the starting product of claimed step a (i.e. ‘lecithin-containing material’) as well as the end product of claimed step c (i.e. ‘lecithin fatty acid blend’). Notably, the instant claims do not require that the acetone insoluble matter amount be modified. Further, it would not be expected that the drying conditions (meeting claimed step c ‘passing a dry gas through the reaction mixture’) disclosed in Erickson would significantly modify the acetone insoluble material amounts, if at all.
Phytoglycolipids would be appreciated as meeting the broadest reasonable interpretation of ‘free fatty acid’ and thereby meet the claimed feature requiring ‘10-20 wt% free fatty acid’ in view that they are present in an amount of approximately 17%.
Soybean oil is comprised of multiple fatty acids and as such meet the claimed feature of step c requiring 35-48 wt% fatty acid.
However, in view of Applicant’s definitions at [00011], [00014], and [00015], the lecithin (16% phosphatidyl choline) in Table 10.1 is included as acetone-insoluble material. As such, the 
While it is known that lecithin and lecithin containing materials can be routinely produced from plant-based crude streams (such as soybean oil) and that lecithin and other bio-based oils are known to be used in asphaltic compositions, the prior art fails to anticipate or render obvious the method as currently claimed.
Claims 2, 3, 10, 13, 15-18, 20-23, 26-28, and 49 depend directly or indirectly from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Morris et al. (U.S. 2,673,813 from 1954) directed to an asphalt additive composition containing ebony fat which is a residue from vegetable and animal fats that includes “color bodies, resins, gums, phosphatides, a certain amount of glyceride and polyglyceride material and some free fatty acid” (Col. 3 lines 64-71) and, in some cases where water or solids are contained, the water may be removed by heating, stripping with an inert gas, and/or air blowing (Col. 3 lines 72-75).
Hutt et al. “The Determination of Total Phosphatide in Commercial Lecithin” at top of Page 714: 
    PNG
    media_image3.png
    34
    548
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738